UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi-Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam Multi-Cap Growth Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (98.9%) (a) Shares Value Aerospace and defense (4.4%) B/E Aerospace, Inc. (NON) 188,900 $11,388,781 Honeywell International, Inc. 827,400 62,344,590 Precision Castparts Corp. 96,361 18,271,973 Rockwell Collins, Inc. (S) 261,800 16,524,816 United Technologies Corp. 402,000 37,558,860 Air freight and logistics (1.0%) FedEx Corp. (S) 325,700 31,983,740 Auto components (1.3%) Johnson Controls, Inc. 933,900 32,751,873 TRW Automotive Holdings Corp. (NON) 225,400 12,397,000 Beverages (2.6%) Beam, Inc. 219,804 13,966,346 Coca-Cola Enterprises, Inc. 1,164,800 43,004,416 PepsiCo, Inc. 183,000 14,477,130 SABMiller PLC (United Kingdom) 307,479 16,183,769 Biotechnology (2.9%) BioMarin Pharmaceuticals, Inc. (NON) (S) 380,900 23,714,834 Celgene Corp. (NON) 268,100 31,075,471 Cubist Pharmaceuticals, Inc. (NON) (S) 410,811 19,234,171 Elan Corp. PLC ADR (Ireland) (NON) (S) 647,200 7,636,960 Gilead Sciences, Inc. (NON) 285,100 13,949,943 Prothena Corp PLC (Ireland) (NON) 14,441 96,610 Building products (0.9%) Fortune Brands Home & Security, Inc. (NON) 573,700 21,473,591 Owens Corning, Inc. (NON) 240,100 9,467,143 Capital markets (1.7%) Artisan Partners Asset Management, Inc. (NON) (S) 76,587 3,021,357 Charles Schwab Corp. (The) 1,945,200 34,410,588 Invesco, Ltd. 293,900 8,511,344 Morgan Stanley 544,500 11,968,110 Chemicals (4.4%) Agrium, Inc. (Canada) 101,700 9,915,750 Albemarle Corp. 238,500 14,911,020 Celanese Corp. Ser. A 663,999 29,249,156 Dow Chemical Co. (The) (S) 638,600 20,333,024 Eastman Chemical Co. 232,300 16,230,801 GSE Holding, Inc. (NON) 896,457 7,404,735 HB Fuller Co. 357,700 13,978,916 Monsanto Co. 333,900 35,269,857 Commercial banks (0.5%) Bancorp, Inc. (The) (NON) 650,000 9,002,500 UMB Financial Corp. 149,500 7,335,965 Commercial services and supplies (0.5%) Tyco International, Ltd. 569,390 18,220,480 Communications equipment (2.9%) Arris Group, Inc. (NON) 472,600 8,114,542 Polycom, Inc. (NON) 1,614,602 17,889,790 Qualcomm, Inc. 1,082,335 72,462,328 Computers and peripherals (8.8%) Apple, Inc. 389,376 172,349,499 EMC Corp. (NON) 2,167,000 51,769,630 NetApp, Inc. (NON) 522,100 17,834,936 SanDisk Corp. (NON) 983,912 54,115,160 Consumer finance (0.4%) Capital One Financial Corp. 243,544 13,382,743 Diversified consumer services (0.1%) Bright Horizons Family Solutions, Inc. (NON) 55,700 1,882,103 Diversified financial services (1.9%) Bank of America Corp. 833,300 10,149,594 Citigroup, Inc. 564,300 24,964,632 CME Group, Inc. 444,800 27,306,272 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) (S) 1,032,606 6,216,288 Electrical equipment (1.6%) AMETEK, Inc. 421,100 18,258,896 Eaton Corp PLC 578,446 35,429,818 Energy equipment and services (3.8%) Cameron International Corp. (NON) 285,300 18,601,560 Dresser-Rand Group, Inc. (NON) 149,600 9,224,336 Halliburton Co. 496,500 20,063,565 McDermott International, Inc. (NON) 776,200 8,530,438 Oil States International, Inc. (NON) 462,192 37,701,001 Schlumberger, Ltd. 445,200 33,341,028 Food and staples retail (1.1%) Costco Wholesale Corp. 223,900 23,758,029 Whole Foods Market, Inc. 138,320 11,999,260 Food products (1.2%) Hershey Co. (The) (S) 106,200 9,295,686 Hillshire Brands Co. 250,200 8,794,530 Mead Johnson Nutrition Co. 299,271 23,178,539 Health-care equipment and supplies (4.2%) Baxter International, Inc. 870,658 63,244,597 Covidien PLC 748,000 50,744,320 Zimmer Holdings, Inc. 353,400 26,582,748 Health-care providers and services (2.2%) Aetna, Inc. 683,100 34,920,072 Catamaran Corp. (NON) 118,324 6,274,722 UnitedHealth Group, Inc. 560,900 32,089,089 Hotels, restaurants, and leisure (2.6%) Las Vegas Sands Corp. 389,855 21,968,329 McDonald's Corp. 167,300 16,678,137 Starbucks Corp. 435,400 24,800,384 Wyndham Worldwide Corp. 387,669 24,996,897 Household products (0.9%) Procter & Gamble Co. (The) 398,500 30,708,410 Independent power producers and energy traders (0.8%) Calpine Corp. (NON) 1,321,000 27,212,600 Insurance (1.0%) Aon PLC 250,800 15,424,200 Prudential PLC (United Kingdom) 1,222,951 19,789,964 Internet and catalog retail (3.0%) Amazon.com, Inc. (NON) 119,500 31,845,555 HomeAway, Inc. (NON) 476,800 15,496,000 HSN, Inc. (S) 110,700 6,073,002 Priceline.com, Inc. (NON) 70,790 48,698,565 Internet software and services (5.4%) eBay, Inc. (NON) 630,100 34,164,022 Facebook, Inc. Class A (NON) 788,600 20,172,388 Google, Inc. Class A (NON) 119,872 95,181,963 Millennial Media, Inc. (NON) (S) 303,982 1,930,286 Yahoo!, Inc. (NON) 708,500 16,671,005 Yandex NV Class A (Russia) (NON) 540,800 12,503,296 IT Services (3.3%) Cognizant Technology Solutions Corp. (NON) 312,600 23,948,286 Fidelity National Information Services, Inc. 215,900 8,553,958 InterXion Holding NV (Netherlands) (NON) 475,000 11,504,500 Total Systems Services, Inc. 547,000 13,554,660 Visa, Inc. Class A (S) 310,100 52,667,384 Leisure equipment and products (0.3%) Polaris Industries, Inc. 101,700 9,406,233 Life sciences tools and services (1.5%) Agilent Technologies, Inc. 393,000 16,494,210 Thermo Fisher Scientific, Inc. 456,853 34,944,686 Machinery (3.0%) Cummins, Inc. 119,500 13,839,295 Edwards Group, Ltd. ADR (United Kingdom) (NON) 1,042,325 8,390,716 Joy Global, Inc. 215,000 12,796,800 Timken Co. 515,801 29,184,021 TriMas Corp. (NON) 595,506 19,336,080 Wabtec Corp. 167,300 17,083,003 Marine (0.5%) Kirby Corp. (NON) (S) 208,400 16,005,120 Media (3.4%) CBS Corp. Class B 74,800 3,492,412 Comcast Corp. Class A 782,000 32,851,820 DISH Network Corp. Class A 669,500 25,374,050 Time Warner, Inc. 918,500 52,923,970 Metals and mining (0.8%) Barrick Gold Corp. (Canada) 415,000 12,201,000 Carpenter Technology Corp. (S) 310,000 15,279,900 Multiline retail (1.6%) Dollar General Corp. (NON) 635,191 32,127,961 Nordstrom, Inc. 374,371 20,676,510 Oil, gas, and consumable fuels (3.5%) Anadarko Petroleum Corp. 380,564 33,280,322 Cabot Oil & Gas Corp. 186,600 12,616,026 Gulfport Energy Corp. (NON) 551,700 25,284,411 Noble Energy, Inc. 326,761 37,793,177 Suncor Energy, Inc. (Canada) 238,100 7,134,679 Pharmaceuticals (4.2%) AbbVie, Inc. 664,000 27,077,920 Actavis, Inc. (NON) 322,800 29,733,108 Auxilium Pharmaceuticals, Inc. (NON) 519,500 8,976,960 Eli Lilly & Co. 577,700 32,807,583 Jazz Pharmaceuticals PLC (NON) 262,567 14,680,121 Medicines Co. (The) (NON) 357,400 11,944,308 Shire PLC ADR (United Kingdom) 99,500 9,090,320 Zoetis Inc. (NON) 191,760 6,404,784 Professional services (0.7%) Verisk Analytics, Inc. Class A (NON) 361,400 22,273,082 Real estate investment trusts (REITs) (1.2%) American Campus Communities, Inc. (R) 262,129 11,884,929 American Tower Corp. Class A (R) 214,102 16,468,726 Equity Lifestyle Properties, Inc. (R) (S) 143,200 10,997,760 Real estate management and development (0.3%) CBRE Group, Inc. Class A (NON) 442,200 11,165,550 Semiconductors and semiconductor equipment (3.1%) Avago Technologies, Ltd. 868,400 31,192,928 Lam Research Corp. (NON) (S) 732,600 30,373,596 Micron Technology, Inc. (NON) 525,800 5,247,484 Texas Instruments, Inc. 271,800 9,643,464 Xilinx, Inc. 691,300 26,386,921 Software (3.3%) Informatica Corp. (NON) 266,900 9,200,043 Oracle Corp. 529,100 17,111,094 Red Hat, Inc. (NON) 200,700 10,110,664 Salesforce.com, Inc. (NON) (S) 156,496 27,986,180 SAP AG ADR (Germany) (S) 249,600 20,102,784 SS&C Technologies Holdings, Inc. (NON) 641,420 19,229,772 Synopsys, Inc. (NON) 222,100 7,968,948 Specialty retail (2.8%) Bed Bath & Beyond, Inc. (NON) (S) 364,487 23,480,253 Dick's Sporting Goods, Inc. 255,600 12,089,880 Foot Locker, Inc. 205,300 7,029,472 Lowe's Cos., Inc. 640,600 24,291,552 Tile Shop Holdings, Inc. (NON) (S) 209,178 4,394,830 TJX Cos., Inc. (The) 490,744 22,942,282 Textiles, apparel, and luxury goods (1.0%) Coach, Inc. 403,900 20,190,961 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 210,500 11,954,295 Tobacco (1.9%) Japan Tobacco, Inc. (Japan) 320,800 10,223,615 Philip Morris International, Inc. 584,300 54,170,453 Trading companies and distributors (0.2%) Rexel SA (France) 235,548 5,140,484 Total common stocks (cost $2,719,058,569) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 1,682,858 $851,526 Total warrants (cost $1,699,687) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) (F) (RES) (NON) 125,000 $— Total convertible preferred stocks (cost $10,451,238) $— SHORT-TERM INVESTMENTS (6.9%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.18%, April 4, 2013 $448,000 $447,993 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 342,000 341,649 Putnam Cash Collateral Pool, LLC 0.19% (d) 199,446,123 199,446,123 Putnam Short Term Investment Fund 0.08% (AFF) 31,769,491 31,769,491 Total short-term investments (cost $232,005,256) TOTAL INVESTMENTS Total investments (cost $2,963,214,750) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2012 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,351,968,530. (b) The aggregate identified cost on a tax basis is $2,962,802,290, resulting in gross unrealized appreciation and depreciation of $643,001,317 and $58,184,155, respectively, or net unrealized appreciation of $584,817,162. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $0. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $37,166,064 $389,975,932 $427,141,996 $32,450 $— Putnam Short Term Investment Fund * — 101,475,429 69,705,938 2,099 31,769,491 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $196,183,826. The fund received cash collateral of $199,446,123, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $540,814,326 $— $— Consumer staples 249,536,568 10,223,615 — Energy 243,570,543 — — Financials 235,784,234 — — Health care 501,717,537 — — Industrials 424,971,289 — — Information technology 899,941,511 — — Materials 174,774,159 — — Telecommunication services 6,216,288 — — Utilities 27,212,600 — — Total common stocks — Convertible preferred stocks — — — Warrants 851,526 — — Short-term investments 31,769,491 200,235,765 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $851,526 $— Total $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Multi-Cap Growth Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
